Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response along with the Request for Continued Examination (RCE) filed on 04/05/2022 has been fully considered.  Claim 94 is added, claims 21-55 are canceled, and claims 1-20 and 56-94 are pending.  Currently, claims 1-20 and 56-91 are withdrawn from consideration as a nonelected invention.
Withdrawn claim 61 depends upon cancelled claims 23.

Specification
The abstract of the disclosure is objected to because it contains misspelled words/terms such as “crystals isable”, “sealabie” and “(S)”.  Correction is required.  See MPEP § 608.01(b).

Election/Restrictions
Applicant traverses the restriction requirement on the ground that the multi-layer card claims (claims 1-20 and 56-91) and the multi-layer film claims (claims 92-93) overlap in scope because the claimed multi-layer cards comprise a first multi-layer film which corresponds to the multi-layer film of claim 92 or claim 93.  This is not found persuasive because since the burden is on the Examiner to provide an example to support the determination that the inventions are distinct, the Examiner gave an example showing the intermediate product as claimed is useful to make something other than the final product as claimed.  In this case, the example provided by the Examiner was the multilayer film can be used as wall paper.  However, Applicant failed to either prove or provide convincing evidence that the example suggested by the examiner is not workable or the multilayer film cannot be used as wall paper.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 92-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,052,641 B2 in view of Watson et al. (US 5,837,049).  Current claims 92-94 correspond to claim 1 of ‘641 in view of Watson, where a multi-layer film comprising: (i) a polyester base layer (B) having a first and second surface wherein the polyester of the base layer is a crystallisable polyester; and (ii) a heat-sealable copolyester layer (A) disposed on one or both surfaces of said polyester base layer (B), wherein the polyester base layer (B) comprises titanium dioxide particles in an amount of from about 1 to about 30 wt% by total weight of the base layer, but ‘641 does not teach said particles are coated with an organic coating; however, Watson teaches treating the surface of titanium dioxide pigment with an organophosphorus compound such as n-octylphosphonic acid and its esters, n- decylphosphonic acid and its esters, 2-ethylhexylphosphonic acid and its esters and camphyl phosphonic acid and its esters in order to ensure that pigment and polymer are efficiently mixed in an economical process (see abstract, col. 1, line 8 thru col. 2, line 15).  The organophosphorus compound of Watson does not contain silicone atoms.

Response to Arguments
Applicant agreed to address the double patenting rejection when one of the pending claims is found allowable.
Examiner modified the double patenting rejection to include newly added claim 94.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 92 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2005/0003962 A1) in view of Watson et al. (US 5,837,049).
Claim 92:  Brennan teaches a multilayer card comprising an opaque polyester film substrate, an ink receptive layer on the polyester film substrate and a cover layer on the ink receptive layer (abstract), wherein the ink receptive layer comprises a copolyester [0043], and exhibits a heat-sealing property [0046].  The multilayer card meets the claimed multilayer film, the opaque polyester film substrate meets the claimed polyester base layer, and the ink receptive layer meets the claimed heat-sealable copolyester layer.  Brennan teaches the polyester in the polyester film substrate is a crystallisable polyester [0045].  Brennan teaches the polyester film substrate comprises titanium dioxide particles in an amount of 5-25 % by weight ([0032] and [0033]), wherein the particles are coated with organic compounds [0034].  Brennan does not teach the organic compound as claimed.  However, Watson teaches a treated inorganic solid comprising particulate inorganic material such as rutile titanium dioxide coated with an alkylphosphonic acid, wherein the treated inorganic solid is useful for preparing polymer composition such as materbatches (abstract and col. 2, line 14).  Watson further teaches the alkylphosphonic acid or its ester is selected from n-octylphosphonic acid and its esters, n-decylphosphonic acid and its esters, 2-ethylhexylphosphonic acid and its esters and camphyl phosphonic acid and its esters (col. 1, lines 40-43), where these compounds meet the claimed organophosphorus compound.
Brennan and Watson are analogous art because they art from the same filed of endeavor that is the treated/coated inorganic particulates art.  It would have been obvious to a person of ordinary skill in the art to combine the teaching of Watson, (i.e., coating the surface of the inorganic particulates with the organophosphorus compound) with the invention of Brennaon, and the motivation for combining would be, as Watson suggested, to ensure that pigment or filler and polymer are efficiently mixed in an economical process (col. 1, lines 11-15).
Claim 94:  The Office realizes that all of the claimed effects and physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients, and process limitations.  Therefore, the claimed effects and physical properties, i.e., Ultimate Tensile Strength (UTS), Elongation To Break (ETB) and F5 value would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2005/0003962 A1) in view of Watson et al. (US 5,837,049).
Claim 93:  Brennan teaches a multilayer card comprising an opaque polyester film substrate, an ink receptive layer on the polyester film substrate and a cover layer on the ink receptive layer (abstract), wherein the ink receptive layer comprises a copolyester [0043], and exhibits a heat-sealing property [0046].  The multilayer card meets the claimed multilayer film, the opaque polyester film substrate meets the claimed polyester base layer, and the ink receptive layer meets the claimed heat-sealable copolyester layer.  Brennan teaches the polyester in the polyester film substrate is a crystallisable polyester [0045].  Brennan teaches the polyester film substrate comprises titanium dioxide particles in an amount of 5-25 % by weight ([0032] and [0033]), wherein the particles are coated with organic compounds [0034].  Brennan does not teach the organic compound as claimed.  However, Watson teaches a treated inorganic solid comprising particulate inorganic material such as rutile titanium dioxide coated with an alkylphosphonic acid, wherein the treated inorganic solid is useful for preparing polymer composition such as materbatches (abstract and col. 2, line 14).  Watson further teaches the alkylphosphonic acid or its ester is selected from n-octylphosphonic acid and its esters, n-decylphosphonic acid and its esters, 2-ethylhexylphosphonic acid and its esters and camphyl phosphonic acid and its esters (col. 1, lines 40-43), where these compounds meet the claimed organic with no silicon atoms.
Brennan and Watson are analogous art because they art from the same filed of endeavor that is the treated/coated inorganic particulates art.  It would have been obvious to a person of ordinary skill in the art to combine the teaching of Watson, (i.e., coating the surface of the inorganic particulates with the organophosphorus compound) with the invention of Brennaon, and the motivation for combining would be, as Watson suggested, to ensure that pigment or filler and polymer are efficiently mixed in an economical process (col. 1, lines 11-15).

Response to Arguments
Applicant’s argument is based on that Watson fails to describe any type of multi-layer card or film, thus it is of a different field of endeavor than the claimed invention and the teaching in Brennan.  This argument is not persuasive for the following reason.  The Examiner showed Brennan and Watson are analogous art in the field of treated/coated inorganic particulates art (see also rejection above).  The field of endeavor does not need to be a multi-layer card or film art.  The claimed invention discloses coated particles (at least claims 92 and 93), Brennan teaches coated particles [0034], and Watson teaches coated particles (col. 1, lines 24-43).  Therefore, both Brennan and Watson are within the field of the inventor’s endeavor.

Applicant further argued that the coating compositions recited in the independent claims provide unexpected results in view of the teachings in the prior art.  This argument is not persuasive for the following reason.  Brennan teaches the claimed multilayer film except for the coating composition used to coat the titanium dioxide particles.  The examiner introduced the reference of Watson to teach the claimed coating composition.  In Watson, the coating composition is selected from n-octylphosphonic acid and its esters, n-decylphosphonic acid and its esters, 2-ethylhexylphosphonic acid and its esters and camphyl phosphonic acid and its esters (col. 1, lines 40-43), which is identical to Applicant’s coating composition used to coat the titanium dioxide particles (see page 11 lines 17-19 of current specification).  A person of ordinary skill in the art would have combine the teaching of Watson, (i.e., coating the surface of the inorganic particulates with the above coating composition) with the invention of Brennaon, and the motivation for combining would be, as Watson suggested, to ensure that pigment or filler and polymer are efficiently mixed in an economical process (col. 1, lines 11-15).  See also the rejections above.
Since the combination of Brennaon and Watson teaches the claimed invention, the multilayer card of the combination of Brennaon and Watson would possess properties substantially identical to the properties of the claimed invention.  In addition, the current speciation does not provide sufficient evidence of unexpected results.  The examples in the current specification compares results when the titanium dioxide is coated and not coated; and the combination of Brennaon and Watson teaches titanium dioxide coated with coating composition identical to the claimed invention.  There is nothing that shows in the specification or in Applicant’s argument that the coated titanium dioxide of Brennaon and Watson is structurally different from the claimed invention.
For the above reasons claims 92 and 93 stand rejected, and claim 94 is included in the rejection.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
May 12, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785